Exhibit 10.1

MEMORANDUM OF UNDERSTANDING

This Memorandum of Understanding (“Memorandum”) is made and entered into between
and among (i) California Public Employees’ Retirement System (“CalPERS”), Alaska
Plumbing and Pipefitting Industry Pension Trust (“Alaska Plumbing”) (for
themselves and on behalf of all persons who purchased or otherwise acquired the
publicly traded securities of UnitedHealth Group Inc. (“UnitedHealth”) between
January 20, 2005 and May 17, 2006 (“Class Members”)) (collectively, the
“Plaintiffs”); and (ii) UnitedHealth, and Stephen J. Hemsley, Patrick J.
Erlandson, Robert J. Sheehy, William A. Munsell, Tracy L. Bahl, Lois E. Quam,
James A. Johnson, Thomas H. Kean, Mary O. Mundinger, William C. Ballard, Douglas
W. Leatherdale, William G. Spears, Gail R. Wilensky, Richard T. Burke, Donna E.
Shalala, and Robert L. Ryan (collectively the “Individual Defendants”) (together
with UnitedHealth, the “Settling Defendants”). Defendants William W. McGuire and
David J. Lubben (collectively, the “Non-Settling Defendants”) are not parties to
this Memorandum and are not Settling Defendants.

The Plaintiffs and the Settling Defendants (collectively, the “Settling
Parties”) have reached an agreement in principle for the settlement of the
securities class action captioned In re UnitedHealth Group Incorporated PSLRA
Litigation, Civil Action No. 06-1691 JMR/FLN (the “Consolidated Action”) pending
in the United States District Court, District of Minnesota (the “Court”), as
between the Settling Parties, on the terms set forth below and subject to Court
approval. This Memorandum outlines the principal terms of the settlement
(“Settlement”) and is intended to be used as a basis for drafting a Stipulation
of Settlement (“Stipulation”) to be executed by, or on behalf of the Settling
Parties, and accompanying papers that shall embody the terms set forth herein
and such other consistent terms as agreed upon by the Settling Parties.

1. Settlement Sum. UnitedHealth shall pay the settlement sum of $895,000,000
(the “Settlement Sum”). $450,000,000 of the Settlement Sum (“First Installment”)
will be deposited into an interest-bearing escrow account controlled by
Plaintiffs’ Lead Counsel



--------------------------------------------------------------------------------

(“Lead Counsel”) and subject to the Court’s oversight (the “Settlement Account”)
by wire transfer according to the instructions to be supplied by Plaintiffs, by
the earlier of (i) ten (10) days following the date the Court preliminarily
approves the terms of the Settlement (“Preliminary Approval”); or
(ii) September 15, 2008. UnitedHealth will deposit the remainder of the
Settlement Sum, that is $445,000,000, (“Second Installment”) into the Settlement
Account, upon the earlier of: (i) ten (10) days following the date the Court
gives its final approval of the Settlement and enters a Partial Final Judgment
and Order of Dismissal with prejudice (“Partial Final Judgment”) and the Partial
Final Judgment is affirmed on appeal and/or is no longer subject to appeal or
certiorari, and the time for any petition for reargument, appeal, or review, by
certiorari or otherwise, has expired; (ii) ten (10) days following execution by
Plaintiffs and both Non-Settling Defendants of a Memorandum of Understanding
that contains an agreement in principle for the settlement of the Consolidated
Action, as between the Plaintiffs and Non-Settling Defendants; or
(iii) January 1, 2009. The principal amount of the Second Installment shall bear
interest from the date of the deposit of the First Installment until paid at
four and one half (4.5) percent. No funds are to be paid or withdrawn from the
Settlement Account absent a Court order, except as is consistent with the terms
of the Settlement for the payment of notice and Settlement administration, taxes
on the Settlement Sum, and tax form preparation, or as otherwise to be provided
in the Stipulation.

2. Corporate Governance Improvements. No later than thirty (30) days after the
Partial Final Judgment is entered by the Court, UnitedHealth will implement the
corporate governance changes set forth in Exhibit A hereto, which changes were
the product of substantial and lengthy negotiations between the Settling
Parties, and shall be maintained for a period of no less than five (5) years.
Defendants also acknowledge that the pendency and prosecution of the
Consolidated Action, including the demands made in connection therewith, were a
contributing

 

2



--------------------------------------------------------------------------------

factor underlying the decision of the UnitedHealth Board to substantially alter
and improve the manner in which UnitedHealth is governed by adopting the
additional corporate governance changes briefly summarized in Exhibit B hereto,
via modification of UnitedHealth’s bylaws and Principles of Governance.

3. Non-Recapture. The Settlement will be non-recapture, i.e., it is not a
claims-made settlement. The Settling Defendants have no ability to have returned
to them any of the Settlement Sum; provided, however, that if the Settlement
fails to receive court approval, or the Settlement fails for any other reason,
then the Settlement Sum paid (including any interest earned on such payments),
less taxes paid or owed, tax preparation fees and costs of notice and claims
administration paid or incurred, shall promptly be returned to UnitedHealth. The
settlement claims process will be administered by an independent claims
administrator selected by Lead Counsel and appointed by the Court. The Settling
Defendants will have no involvement in reviewing or challenging claims. Costs of
notice of the Settlement and administration and distribution costs shall be paid
out of the Settlement Account. Settling Defendants shall have no responsibility
or liability for the plan of allocation to Class Members.

4. Payment of Attorneys’ Fees and Expenses. Any attorneys’ fees and expenses
awarded Plaintiffs’ counsel by the Court shall be paid to Plaintiffs’ Lead
Counsel within three (3) business days of the entry of the Partial Final
Judgment by the Court, notwithstanding the existence of any timely filed
objections thereto, or potential for appeal therefrom, or collateral attack on
the Settlement or any part thereof, subject to Plaintiffs’ counsel’s joint and
several obligations to make appropriate refunds or repayments to the Settlement
Sum plus interest earned thereon if, and when, as the result of any appeal
and/or further proceedings on remand, or successful collateral attack, the fee
or expense award is reduced or reversed. Plaintiffs’ counsel shall make the
appropriate refund or repayment, in full,

 

3



--------------------------------------------------------------------------------

within ten (10) days following any such reduction of the fee or cost award, or
the termination of the Settlement. The obligation to make appropriate refund or
repayment may be enforced by the Court. The Settlement Sum shall be the sole
source of payment of any award of attorneys’ fees and expenses to Plaintiffs’
counsel. The Settling Parties agree that the denial, in whole or in part, of any
application for attorneys’ fees and expenses shall in no way affect the
enforceability, validity or finality of the Settlement.

5. Termination Option. UnitedHealth has the right, within twenty (20) days from
the expiration of the opt-out period established by the Court, at its option, to
terminate and cancel the Settlement if the persons or entities who would
otherwise be Class Members, but who exclude themselves from the Settlement in
accordance with the terms of the notice, purchased, acquired or held shares
(that would otherwise be entitled to damages) that collectively exceed five
(5) percent of the number of damaged shares as estimated in Plaintiffs’ Expert
Opening Report. The procedure, terms and conditions for exercising this option
will be set forth in the Stipulation.

6. Mutual Releases. The Stipulation shall contain releases substantially
conforming to the following terms:

(a) Plaintiffs hereby release and forever discharge the Settling Defendants,
their respective present and former parents, subsidiaries, divisions and
affiliates, the present and former partners, employees, officers and directors
of each of them, the present and former attorneys, accountants, insurers, and
agents of each of them, and the predecessors, heirs, successors and assigns of
each (collectively, the “Released Persons”), from any and all claims, demands,
rights, liabilities and causes of action of every nature and description
whatsoever, whether based in law or equity, on federal, state, local, foreign,
statutory or common law, or any other law, rule, or regulation (including, but
not limited to, all claims arising out of or relating to

 

4



--------------------------------------------------------------------------------

any acts, omissions, disclosures, public filings, registration statements,
financial statements, audit opinions, or statements by the Settling Defendants,
including without limitation, claims for negligence, gross negligence,
constructive or actual fraud, negligent misrepresentation, conspiracy, or breach
of fiduciary duty), whether known or unknown, whether or not concealed
or hidden, accrued or not accrued, foreseen or unforeseen, matured or not
matured, that were asserted or that could have been asserted directly,
indirectly, representatively or in any other capacity, at any time, in any forum
by Plaintiffs against the Released Persons arising out of, based upon, or
related in any way to: (a) the purchase, acquisition, sale, or disposition of
any publicly traded securities of UnitedHealth by any Plaintiff during the Class
Period, the allegations that were made or could have been made in the
Consolidated Action and any of the facts, transactions, events, occurrences,
disclosures, statements, acts, omissions or failures to act which were or that
could have been asserted by Plaintiffs in the Consolidated Action; or (b) the
settlement or resolution of the Consolidated Action (including, without
limitation, any claim for attorneys’ fees by Lead Plaintiffs or any Class
Member)(the “Released Claims”). Released Claims shall also include any Unknown
Claims. Unknown Claims means any claims that any Plaintiff does not know or
suspect to exist in his, her, its or their favor at the time of the release of
the Released Persons which, if known by him, her, it, or them might have
affected his, her, its or their settlement with and release of the Released
Persons, or might have affected his, her, its, or their decision not to object
to this settlement. With respect to any and all Released Claims, the Settling
Parties stipulate and agree that Plaintiffs shall be deemed to have expressly
waived the provisions, rights and benefits of California Civil Code §1542, which
provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

5



--------------------------------------------------------------------------------

Plaintiffs shall expressly waive any and all provisions, rights and benefits
conferred by any law, or principle of common law, which is similar, comparable
or equivalent to California Civil Code §1542. Any Plaintiff may hereafter
discover facts in addition to or different from those that he, she, it or they
now know or believe to exist or to be true with respect to the subject matter of
the Released Claims, but the Plaintiffs shall have fully, finally, and forever
settled and released any and all Released Claims, known or unknown, suspected or
unsuspected, contingent or non-contingent, whether or not concealed or hidden,
which now exist, or heretofore have existed, upon any theory of law or equity
now existing or coming into existence in the future, including, but not limited
to, conduct that is negligent, intentional, with or without malice, or a breach
of any duty, law or rule, without regard to the subsequent discovery or
existence of such different or additional facts. Plaintiffs acknowledge that the
foregoing waiver was separately bargained for and a material element of the
settlement of which this release is a part. Notwithstanding the foregoing,
nothing in this Memorandum (or in the Stipulation) will release any claims by
Plaintiffs against the Non-Settling Defendants.

(b) The Settling Defendants on behalf of themselves, their affiliates,
predecessors, successors, assigns, agents, employees and all other persons or
entities controlled by, or under common control with, the Settling Defendants
shall release and forever discharge Plaintiffs, their respective present and
former parents, subsidiaries, divisions and affiliates, the present and former
partners, employees, officers and directors of each of them, the present and
former attorneys, accountants, insurers, and agents of each of them, and the
predecessors, heirs, successors and assigns of each, from all claims of every
nature and description, known and unknown, relating to the institution,
prosecution and/or resolution of the Consolidated Action. While denying
liability, the Settling Defendants agree that, based upon publicly available
information at the time, the Consolidated Action was filed in good faith, was
not frivolous and is

 

6



--------------------------------------------------------------------------------

being settled voluntarily by the Settling Defendants after consultation with
competent legal counsel. The Parties agree not to oppose a finding in the
Partial Final Judgment that during the course of the Consolidated Action, the
Parties and their respective counsel at all times complied with the requirements
of Rule 11 of the Federal Rules of Civil Procedure.

7. Non-Settling Defendants. Plaintiffs do not release, and are hereby
preserving, any and all of their respective claims and rights against the
Non-Settling Defendants in the Consolidated Action. UnitedHealth affirms that it
will continue to advance reasonable defense costs, consistent with Minnesota
law, for the Non-Settling Defendants until a judgment is entered as to the
Non-Settling Defendants in the Consolidated Action. Plaintiffs agree that they
will not settle any claim or judgment against the Non-Settling Defendants
without obtaining from the Non-Settling Defendants the release of any and all
claims the Non-Settling Defendants may have against any of the Released Persons
based on, arising out of, relating to, or in connection with the Released Claims
or the subject matter thereof, provided that each Settling Defendant shall
execute and provide to the Non-Settling Defendants a release in a form that is
satisfactory both to the Settling Defendants and the Non-Settling Defendants. To
the extent (but only to the extent) not covered by the Reform Act Bar Order
and/or the Complete Bar Order (as defined below), the Plaintiffs, on behalf of
themselves and the Class Members, further agree that in the event Plaintiffs
obtain the proceeds of any settlement or judgment against a Non-Settling
Defendant (“Non-Settling Defendant Recovery”), Plaintiffs will reimburse
UnitedHealth an amount equal to any settlement or final, non-appealable judgment
(up to the amount of the Non-Settling Defendant Recovery) that any Non-Settling
Defendant may obtain against any of the Released Persons based upon the Released
Persons’ liability to the Non-Settling Defendants for amounts paid by the
Non-Settling Defendants to Plaintiffs, arising out of, relating to, or in
connection with the Released Claims or the subject matter thereof. The sole
source of any

 

7



--------------------------------------------------------------------------------

reimbursement pursuant to the immediately preceding sentence shall be the
amounts collected by Plaintiffs in the Non-Settling Defendant Recovery. In no
event shall Plaintiffs be required to reimburse UnitedHealth for an amount in
excess of the Non-Settling Defendant Recovery. In the event a Non-Settling
Defendant asserts such a claim against a Released Person related to any claim
asserted or judgment obtained against that Non-Settling Defendant, or settlement
entered into by that Non-Settling Defendant, arising from or related to a claim
asserted against that Non-Settling Defendant by Plaintiffs, UnitedHealth agrees
to pay the reasonable costs of defending any such claim that may be asserted
against any Released Person by any Non-Settling Defendant, and any such Released
Person shall defend against such claim in good faith and will not settle such
claim without the prior written consent of Lead Counsel and UnitedHealth, which
consent shall not be unreasonably withheld. This provision shall not apply to
claims that are independent of the Released Claims. In the event that a
settlement is reached between Plaintiffs and a Non-Settling Defendant
(notwithstanding the third sentence of this paragraph), or final judgment is
entered in favor of Plaintiffs against a Non-Settling Defendant before the
resolution of that Non-Settling Defendant’s potential claims against any
Released Person, any funds collected on account of such settlement or judgment
shall not be distributed, but shall be retained by Lead Counsel in an escrow
account pending the resolution of any potential claim by the Non-Settling
Defendant against such Released Person(s).

8. Bar Orders. The Partial Final Judgment shall contain provisions substantially
conforming to the following paragraphs:

(a) In accordance with Section 21D-4(f)(7)(A) of the Private Securities
Litigation Reform Act of 1995, 15 U.S.C. § 78u-4(f)(7)(A), each of the Released
Persons are discharged from all claims for contribution that have been or may
hereafter be brought by or on behalf of any of the Non-Settling Defendants or
any of the Settling

 

8



--------------------------------------------------------------------------------

Defendants based upon, relating to, or arising out of the Released Claims.
Accordingly, (i) the Non-Settling Defendants are permanently barred, enjoined,
and restrained from commencing, prosecuting, or asserting any such claim for
contribution against any Released Person based upon, relating to, or arising out
of the Released Claims; and (ii) the Released Persons are permanently barred,
enjoined, and restrained from commencing, prosecuting, or asserting any claim
for contribution against the Non-Settling Defendants based upon, relating to, or
arising out of the Released Claims (“Reform Act Bar Order”).

(b) The Non-Settling Defendants and the Settling Defendants are permanently
barred, enjoined, and restrained from commencing, prosecuting or asserting any
claim, if any, however styled, whether for indemnification, contribution, or
otherwise and whether arising under state, federal, or common law, against the
Released Persons based upon, arising out of, or relating to the Released Claims;
and the Released Persons are permanently barred, enjoined, and restrained from
commencing, prosecuting, or asserting any other claim, if any, however styled,
whether for indemnification, contribution, or otherwise and whether arising
under state, federal, or common law, against the Non-Settling Defendants based
upon, arising out of, or relating to the Released Claims (the “Complete Bar
Order”).

(c) If the Partial Final Judgment fails to include the Reform Act Bar Order or
the Complete Bar Order (collectively “Bar Orders”), or if appellate review of
the Bar Orders is sought and on such review the Bar Orders are vacated, modified
or reversed, then the Settling Defendants shall have the right to terminate the
Settlement.

(d) Notwithstanding the foregoing provisions, nothing in the Partial Final
Judgment will bar the Non-Settling Defendants from pursuing claims that are
independent of the Released Claims against the Released Persons.

 

9



--------------------------------------------------------------------------------

9. Termination. In the event this Settlement fails to become effective for any
reason, the Settling Parties shall be deemed to have reverted nunc pro tunc to
their respective status as of June 30, 2008, and they shall proceed in all
respects as if this Memorandum had not been executed and without prejudice in
any way from the negotiation, fact or terms of this Settlement.

10. Insurance. Nothing in this Memorandum or Settlement shall affect any rights
by any Settling Defendant under any policies of insurance.

11. No Admissions. The Settling Defendants deny any wrongdoing, fault, liability
or damage to Plaintiffs, deny that they engaged in any wrongdoing, deny that
they committed any violation of law, and deny that they acted improperly in any
way and also assert certain defenses. In view, however, of the uncertainty and
risk of the outcome of any litigation (especially complex securities
litigation), the difficulties and substantial expense and length of time
necessary to defend the proceeding—including potentially through trial,
post-trial motions and appeals—and to eliminate the burden and expense of
further litigation, the Settling Defendants wish to settle the Consolidated
Action and put the Released Claims to rest, finally and forever, without in any
way acknowledging any wrongdoing, fault, liability or damage to Plaintiffs. This
Memorandum and the terms of the Settlement represent a compromise of disputed
claims and the negotiations, discussions, and communications in connection with
or leading up to and including the Settlement are not and shall not be construed
as admissions or concessions by the Settling Parties, or any of them, either as
to any liability or wrongdoing or as to the merits of any claim or defense.
Neither the existence of this Memorandum nor any of its provisions shall be
offered into evidence by any Party or its agents in the Consolidated Action or
in any other action, arbitration or proceeding as admissions or concessions of
liability or wrongdoing of any nature on the part of the other Party, or as
admissions or concessions concerning the merits of any claim or defense, other
than in connection with any action, motion or proceeding to enforce the terms of
this Memorandum.

 

10



--------------------------------------------------------------------------------

12. Benefits of the Settlement to the Class. This Settlement is conditioned upon
the approval thereof by the Boards of both CalPERS and UnitedHealth. Lead
Counsel and CalPERS’ General Counsel will recommend to CalPERS’ Board, approval
of the Settlement. Provided that the Boards of CalPERS and UnitedHealth approve
the Settlement, (i) CalPERS and Lead Counsel, based upon their thorough
evaluation, agree that the Settlement is fair, reasonable and adequate and in
the best interests of the Class Members, and that it confers substantial
benefits upon the Class Members; and (ii) CalPERS and Lead Counsel as well as
the Settling Defendants and their counsel shall use their best efforts to obtain
final Court approval of the Settlement and to encourage all Class Members to
participate in the Settlement.

13. Derivative Action. CalPERS and Alaska Plumbing agree not to object to the
proposed settlement in In re UnitedHealth Group Incorporated Shareholder
Derivative Litigation, No. 06-cv-01216-JMR-FLN (D. Minn.)(the “Derivative
Action”), except to the extent the current and publicly known terms of that
settlement are modified in a manner that is detrimental to the interests of the
Plaintiffs. Nothing in this paragraph, however, shall prevent Plaintiffs from
continuing to enforce, defend or pursue the injunctive relief as to certain
property claimed by William W. McGuire, which is subject to the Court’s Order
dated December 26, 2007. Further, nothing in this paragraph shall prevent
Plaintiffs from enforcing the terms of, or preserving its rights under this
Memorandum. Finally, nothing in this paragraph shall prevent Plaintiffs from
pursuing their claims in the Consolidated Action against William W. McGuire and
David J. Lubben (“Reserved Claims”), or from objecting to any attempt by the
plaintiffs in the Derivative Action or any of the Settling Defendants to release
any Reserved Claim in the Derivative Action.

 

11



--------------------------------------------------------------------------------

14. Stay of Proceedings. The Settling Parties agree to seek an order from the
Court staying all proceedings in the Consolidated Action for thirty (30) days.
Plaintiffs further agree that pending the entry of the Partial Final Judgment,
they will (i) not seek to reopen discovery as against the Settling Defendants;
(ii) not seek the production of or challenge any privilege with respect to
interview memoranda prepared by Wilmer Cutler Pickering Hale and Dorr LLP,
documents reflecting attorneys’ mental impressions of the interviews, the
memorandum prepared by Covington & Burling LLP, and the two memoranda prepared
by Dorsey & Whitney LLP; and (iii) not make any further effort to seek public
disclosure of any discovery materials that have been previously designated
Confidential or Highly Confidential (except as may be required at trial). The
Settling Parties will also request that the Court take no further action with
regard to any pending motions or objections filed by the Settling Parties.
Nothing in this paragraph will prevent Plaintiffs from (i) pursuing any motion
practice between Plaintiffs and the Non-Settling Defendants; (ii) seeking any
discovery from the Non-Settling Defendants or (iii) taking the Rule 30(b)(6)
metadata deposition, provided that such motion practice or discovery does not
involve or result in any of the activities described in the second sentence of
this paragraph.

15. Stipulation. Promptly after execution of this Memorandum, the Settling
Parties shall negotiate in good faith and agree upon the Stipulation.

16. Preliminary Approval. The Settling Parties shall use their best efforts to
present the Settlement to Hon. James M. Rosenbaum, U.S. District Judge, subject
to the Court’s availability, for preliminary approval as soon as practicable.

17. Confidentiality of Settlement. The Settling Parties and their counsel shall
keep the Settlement, and the prospect of settlement, absolutely confidential
until all Settling Parties have executed this Memorandum (except for such
disclosure that may be required to the

 

12



--------------------------------------------------------------------------------

Court or as required by law, including under the California Public Records Act).
UnitedHealth and Plaintiffs will exchange drafts of press releases concerning
the Settlement by 7:00 p.m., Eastern Daylight Time, in advance of the day that
UnitedHealth intends to publicly announce the Settlement.

18. Counterparts. This Memorandum may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The counsel below warrant that they have
the full authority to execute this Memorandum on behalf of the Settling Parties.

19. Cooperation. UnitedHealth agrees to cooperate in the authentication of
documents through the production of a witness at trial or otherwise.

20. Other Cases. This Settlement is not conditioned upon settlement or approval
of settlement of any derivative suits or ERISA suits. The release in this
Consolidated Action will expressly state it is not releasing any derivative or
ERISA claims.

21. Arm’s-Length Agreement. The Settling Parties have engaged in substantial
arm’s length negotiations in an effort to resolve the Consolidated Action,
including conducting numerous meetings and telephone conferences where the terms
of the agreements detailed herein were extensively debated and negotiated, at
times with the assistance of mediators.

22. Performance. The Settling Parties acknowledge that the failure to complete
the Settlement under the terms of this Memorandum will result in irreparable
harm that cannot be adequately compensated through money damages and that each
therefore agrees that specific performance is the appropriate remedy for breach
of this Memorandum, provided, however, that only the Plaintiffs and UnitedHealth
may seek relief under this section.

 

13



--------------------------------------------------------------------------------

Dated: July 1, 2008     COUGHLIN STOIA GELLER RUDMAN & ROBBINS LLP (on behalf of
Plaintiffs California Public Employees’ Retirement System and Alaska Plumbing
and Pipefitting Industry Pension Trust and the Class Members)     By:  

/s/ Michael J. Dowd

      Darren J. Robbins       Michael J. Dowd       Lead Counsel     O’MELVENY &
MYERS LLP (on behalf of Defendants UnitedHealth Group Inc., Stephen J. Hemsley,
Patrick J. Erlandson, Robert J. Sheehy, William A. Munsell, Tracy L. Bahl, Lois
E. Quam, James A. Johnson, Thomas H. Kean, Mary O. Mundinger, William C.
Ballard, Douglas W. Leatherdale, William G. Spears, Gail R. Wilensky, Richard T.
Burke, Donna E. Shalala, and Robert L. Ryan)     By:  

/s/ Charles E. Bachman

      Charles E. Bachman

 

14